NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                 Argued May 24, 2016
                               Decided September 6, 2016

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

No. 15-3033

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Southern District of Illinois.

      v.                                        No. 14-CR-30034

KEVIN LAMAR SMITH,                              Michael J. Reagan,
     Defendant-Appellant.                       Chief Judge.

                                       ORDER

        On February 20, 2015, Kevin Lamar Smith pled guilty to being a felon in
possession of a weapon. He and the government disagreed as to whether he had three
prior convictions that met the criteria for triggering an enhanced sentence under the
Federal Armed Career Criminal Act. Under the Act, a court must impose a sentence of
fifteen years on any defendant who is a felon in possession of a weapon, in violation of
18 U.S.C. § 922(g), and has three or more previous convictions for a “violent felony” or a
“serious drug offense.” 18 U.S.C. § 924(e)(1). Smith contends that one of his prior
convictions, for burglary under Missouri law, does not qualify as a violent felony under
the Act.
No. 15-3033                                                                       Page 2

        On June 23, 2016, the Supreme Court issued a decision in Mathis v. United States,
136 S. Ct. 2243 (2016), which clarified the manner in which a sentencing court determines
whether a defendant’s prior conviction qualifies as a violent felony for purposes of the
enhanced sentence. In light of Mathis, the government now concedes that it is unable to
demonstrate that Smith’s conviction for second-degree Missouri Burglary qualifies as a
predicate felony under the Act. We therefore VACATE Smith’s sentence and REMAND
for re-sentencing.